RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0853-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

N.W.,

         Defendant-Appellant,

and

S.M.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF L.W.-M.
and M.W.,

     Minors.
_____________________________

                   Submitted May 29, 2019 – Decided June 25, 2019

                   Before Judges Suter and Geiger.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0036-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Christine Olexa Saginor, Designated
            Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason Wade Rockwell, Assistant Attorney
            General, of counsel; Natasha C. Fitzsimmons, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Toya Davis, Designated Counsel,
            on the brief).

PER CURIAM
      Defendant N.W. appeals from the judgment of guardianship terminating

her parental rights to her children, L.W.-M. (Liam) and M.W. (Maddie). 1 The

children's Law Guardian and the Division of Child Protection and Permanency

(the Division) urge us to affirm. Our review of the record shows the factual

findings of the trial judge are supported by substantial credible evidence,

including his evaluation of witness credibility, and based on those findings, his

legal conclusions are correct. We therefore affirm the judgment of guardianship.




1
  We use initials and pseudonyms to protect the privacy of the parents and the
children.
                                                                         A-0853-18T2
                                       2
                                       I.

      N.W. is the mother of two children. Liam was born in May 2016 and

Maddie was born in December 2017. Defendant S.M. is the biological father

of both children. N.W. and S.M. have never been married.

      The Division first became involved with N.W. and S.M. upon receiving

a referral raising concerns for Liam, then two months old. Police responded to

N.W.'s residence due to an alleged domestic dispute between N.W. and S.M.

The responding officers observed a hypodermic syringe sticking out of N.W.'s

pocket. N.W. admitted to using heroin and cocaine. N.W. was arrested and

charged with illegal possession of the syringe for use with a controlled

dangerous substance (CDS).

      The following month, police responded to another domestic dispute

between N.W. and S.M. Officers observed an old contusion under N.W.'s eye.

Both N.W. and S.M. told the officers the contusion was caused by a kitchen

cabinet door and not by physical violence. Two days later, the Division

implemented a safety protection plan (SPP) that prohibited S.M. from entering

Liam's residence. Several days later, N.W. tested positive for oxycodone and

oxymorphone.




                                                                           A-0853-18T2
                                       3
      The following week, N.W. applied for a domestic violence temporary

restraining order (TRO) against S.M. based on alleged harassment. S.M.

informed police that N.W. attempted to run him over with her car. When

police investigated, S.M. showed officers drug paraphernalia he claimed

belonged to N.W. S.M. agreed to leave the residence. Two days later, police

responded to another domestic dispute between N.W. and S.M., during which

N.W. sustained a contusion on her forehead. S.M. showed the police a video

of N.W. under the influence of narcotics. S.M. was arrested for assault and

N.W. obtained a TRO against S.M. Based on this conduct, the Division

substantiated allegations of abuse and neglect.

      The following day, N.W. was referred by the Division to New Hope

Foundation (New Hope) to attend a medically monitored inpatient substance

abuse treatment program based on her Severe Opioid Use Disorder and

Moderate Anxiolytic Use Disorder. Upon admission to New Hope, N.W.

tested positive for oxycodone, buprenorphine, alprazolam, norbuprenorphine,

and oxymorphone.

      The Division implemented a revised SPP that required N.W. to be

supervised during parenting time with Liam. The Division was awarded care

and supervision of Liam. The trial court ordered N.W. to submit to random


                                                                      A-0853-18T2
                                       4
urine screens and participate in all treatment programs recommended by the

Division.

      N.W. was granted a final restraining order (FRO) against S.M. as a result

of the August 16, 2016 domestic violence incident. Two days later, N.W. was

evaluated by a psychiatrist and admitted to using "roxies" two weeks earlier. 2

The psychiatrist recommended N.W. undergo detoxification. The following

week, N.W. tested positive for benzodiazepines, oxycodone, oxazepam, and

oxymorphone.

      On September 15, 2016, the trial court ordered the care, custody, and

supervision of Liam was to remain with the Division, and placed Liam with his

maternal grandmother due to the ongoing risk to his life, safety, or health. The

court found Liam's continued residence with N.W. would be contrary to his

welfare because N.W. required inpatient substance abuse treatment. The court

allowed N.W. parenting time supervised by the maternal grandmother or the

Division. The court also ordered N.W. to undergo a psychological evaluation

and substance abuse treatment, and to submit to random hair, drug, and alcohol

screenings.



2
  "Roxy" is slang for Roxicodone, an instant release form of oxycodone.
drugs.com/answers/what-is-a-roxy-306907.html (last visited June 14, 2019).
                                                                        A-0853-18T2
                                       5
      On October 12, 2016, N.W. was arrested and charged with prowling to

obtain CDS and failure to turn over CDS to police. She was placed on a

conditional discharge for one year and fined. She failed to appear at a case

management review conference the next day, despite receiving notice. The

Division stated its intention to proceed with a Title 30 proceeding.

      On October 31, 2016, N.W. was admitted into an inpatient treatment

program at New Hope. N.W. did not attend a compliance review hearing four

days later. The trial court determined the care, custody, and supervision of

Liam would remain with the Division due to N.W.'s severe substance abuse

issues and inpatient treatment. N.W. was successfully discharged from New

Hope on November 14, 2016, and began residing with her grandmother in

Brick. Three days later, Division workers met with N.W. and explained the

services she needed to attend to reunite with Liam.

      From November 18, 2016 to January 27, 2017, the Division could not

locate N.W. At a February 2, 2017 compliance review hearing, N.W. was

ordered to meet with a domestic violence liaison and undergo an update

evaluation. The same day, N.W. was referred to the New Focus Program to

attend an intensive outpatient substance abuse program based on her severe

opioid and sedative use disorders, which were in early remission.


                                                                        A-0853-18T2
                                        6
      The Division substantiated that, only six days later, N.W. continued to

abuse opiates and watched Liam unsupervised. Investigation also revealed the

maternal grandmother's paramour resided in the home contrary to court orders.

This led to the Division removing Liam from the maternal grandmother's home

and placing him in an unrelated resource home. Several days later, Liam was

placed in the care of his paternal grandmother. The next day, N.W. was

arrested for unpaid parking fines and spent two days in jail.

      On February 24, 2017, N.W. was terminated from her domestic violence

counseling services for non-compliance and failure to attend. N.W. was also

terminated from the New Focus substance abuse treatment program for non -

compliance and failure to attend. N.W. subsequently requested dismissal of

the FRO entered against S.M. The Division learned N.W. was residing with

S.M. at her uncle's residence.

      Despite court orders requiring her to submit urine samples, N.W. refused

to do so on May 3 and May 10, 2017. At a subsequent compliance review

hearing, the court reminded N.W. that refusal to submit to random drug

screens would result in the court drawing a negative inference. Despite that

warning, N.W. refused to submit urine samples eight more times from May t o

July 2017. She also failed to attend a scheduled substance abuse evaluation.


                                                                         A-0853-18T2
                                        7
In addition, N.W. did not visit Liam between May 26 and June 22, 2017,

despite weekly scheduled visits.

      On June 13, 2017, N.W. was terminated from the Center for Evaluation

and Counseling program for failing to attend appointments and non-

compliance. She also failed to attend a compliance review hearing on August

10, 2017. The trial court drew negative inferences against N.W. for her

repeated failure to provide drug screen samples. The court also issued a

permanency order accepting the Division's plan for termination of parental

rights.

      On September 7, 2017, N.W. overdosed on heroin but was revived by

S.M. Thirteen days later, the Division filed a complaint for guardianship of

Liam, citing N.W.'s ongoing substance abuse, history of unstable housing, lack

of employment, and failure to remediate the issues leading to Liam's removal.

Despite receiving notice, N.W. failed to attend the October 11, 2017 court

hearing. The trial court kept all previously ordered requirements in place. On

November 8, 2017, N.W. again failed to appear for court despite receiving

notice.

      On December 5, 2017, the Division learned N.W. was thirty-eight weeks

pregnant and tested positive for opiates and benzodiazepines at a hospital. She


                                                                       A-0853-18T2
                                       8
admitted to hospital staff that she used fifteen to twenty bags of heroin two

days prior and illegally obtained Suboxone the day before. N.W. also

disclosed she snorted six Xanax and Percocet pills per day, and used heroin

continuously during at least the last six months of her pregnancy. At the time,

N.W. was homeless.

      After attempting to leave the hospital to smoke a cigarette and becoming

combative with staff the following day, N.W. was placed on one-to-one watch.

Later that evening, she gave birth to Maddie, who was immediately admitted to

the Neonatal Intensive Care Unit for respiratory distress and narcotic

withdrawal. N.W. was scheduled to undergo detoxification prior to her release

from the hospital.

      Two days after her birth, the Division learned Maddie developed

uncontrolled withdrawal symptoms and also tested positive for

benzodiazepines. Maddie displayed irritability, tremors, difficulty feeding,

and weight loss. Three days later, N.W. threatened to overdose. Maddie was

ultimately discharged from the hospital eight days after her birth. The

Division then filed an amended guardianship complaint to include Maddie.

      On December 24, 2017, N.W. began an inpatient program at Sunrise

Substance Abuse Treatment Center (Sunrise House). N.W. completed the


                                                                          A-0853-18T2
                                        9
Sunrise House thirty-day inpatient program on January 23, 2018. The program

included attending individual, group, and family sessions. She was referred to

Spring House, a halfway house facility for women, for follow-up care. She

entered Spring House the same day.

      After N.W. did not appear at the January 10 or February 7, 2018

hearings, the court reiterated its prior orders that N.W. attend scheduled

psychological and bonding evaluations. An April 2018 Spring House progress

report noted N.W. continued to participate in individual counseling sessions

and therapeutic groups. She also began attending a twelve-week parenting

class. The report also noted behavioral infractions, lack of emotional

regulation, and anger management issues.

      On April 27, 2018, N.W. underwent a psychological evaluation by Frank

Dyer, Ph.D. In his written report, Dr. Dyer noted N.W. was prescribed

Remeron, Trileptal, and BuSpar. N.W. also reported taking Neurontin for

anxiety and restless leg syndrome. Dr. Dyer stated the most significant factor

affecting N.W.'s parenting capacity was her "severe dependence on drugs,

primarily opiate medications and heroin." He also noted her use "at various

times" of "codeine, Xanax, cocaine, and mushrooms, as well as LSD and

MDMA."


                                                                         A-0853-18T2
                                       10
      N.W. related her extremely dysfunctional relationship with S.M. to their

joint drug use and her dependence on him to procure drugs for her. She

expressed a preference to being homeless with S.M. over living with her aunt

and uncle, who provided her with a place to live. Dr. Dyer reported N.W.

"was unable to state when she would be sufficiently prepared to undertake the

task of parenting her children independently." She admitted her "extremely

severe problem with substances." She also acknowledged a moderate problem

with alcohol.

      Dr. Dyer opined N.W. "has a significant antisocial aspect to her

personality, and her interpersonal relationships are highly conflicted and

abrasive. She displays a moderate tendency towards self-harm." Testing

indicated "she suffers from posttraumatic symptoms and depression." She also

"suffers from anxiety and presents with a degree of emotional instability." Dr.

Dyer's overall diagnostic impression was N.W. suffered from: Opiate

Dependence, in early remission; Depressive Disorder, not otherwise specified

(NOS); Anxiety Disorder, NOS; rule out PTSD; and Personality Disorder,

NOS with Antisocial and Dependent Features. Dr. Dyer stated N.W. had "just

begun to address her drug abuse in a serious manner" and "it does not appear

that she has yet done any real work on achieving a resolution of clinical


                                                                         A-0853-18T2
                                      11
problems." He noted N.W. "appears to depend heavily on the children's

paternal grandmother as a substitute caretaker for them."

      Dr. Dyer opined:

                   Based on the case history and on the severity of
            [N.W.'s] drug addiction, emotional problems, and
            extremely dysfunctional relationship problems . . . she
            is quite far from having achieved the level of stability
            that would inspire confidence in her capacity to care
            for her two children without significant risk of harm.
            Additionally placing the children in [N.W.'s] care
            could conceivably increase the likelihood of her
            becoming involved [with S.M.] once again, which
            appears to be a significant trigger for her drug abuse,
            given their codependent history together.

      Dr. Dyer further opined:

            I do assess [N.W.'s] prognosis for eventually
            overcoming her addiction as fair; however, this would
            necessarily entail continuation of her individual
            psychotherapy, appropriate medication management,
            involvement in Narcotics Anonymous, and developing
            the capacity to avoid legal problems and to avoid
            inappropriate romantic partners. In regard to
            permanency for [Maddie and Liam], I recommend that
            DCPP not consider [N.W.] as a viable candidate for
            custody of them.

      On June 6, 2018, Spring House reported N.W. was making noticeable

progress in her treatment and had not committed any recent behavioral

infractions. She continued to participate in group sessions and was actively

addressing her therapeutic issues.

                                                                        A-0853-18T2
                                      12
      The two-day guardianship trial took place in June 2018. Division

worker Kimberly Norman and Dr. Dyer testified on behalf of the Division.

N.W. testified on her own behalf. The trial court accepted S.M.'s voluntary

surrender of his parental rights to Liam and Maddie.

      Norman testified N.W. was still residing at Spring House, where she had

been for the past five months, and had not been given a discharge date.

Norman stated N.W. had no concrete plan for reunification including where

she intended to live, employment prospects, or where the children would

attend school.

      Norman stated the children were doing very well under the care of their

paternal grandmother, who was prepared to adopt them. All of their needs

were met and Liam appeared very happy. The paternal grandmother frequently

took the children to visit N.W.; she believed that would continue if N.W.

remained sober. Norman opined it was in the children's best interest to

terminate N.W.'s parental rights to achieve permanency for the children

through adoption by their paternal grandmother, who provides a safe and

stable environment for them.

      The trial court found Norman's testimony credible, reasonable, and

consistent with the exhibits. It noted Norman testified in a calm, direct, and


                                                                          A-0853-18T2
                                      13
candid manner. She answered questions without hesitation and maintained eye

contact with the examiners. Her testimony was based on her personal

knowledge and her thorough review of the Division's files.

      The parties stipulated to Dr. Dyer's qualifications as an expert in the

field of psychology. Consistent with his report, Dr. Dyer voiced concerns

about N.W.'s risk of relapse after discharge from Spring House. He opined

there was a strong risk N.W. would start using drugs again given her extensive

substance abuse problems and prior failed attempts at remaining sober when

not in a controlled environment. He noted the stresses of securing housing,

maintaining employment, and raising a toddler and an infant. He opined N.W.

would have a high risk of relapse without the structure, supervision, and group

support of the halfway house.

      Dr. Dyer's remaining testimony was also consistent with his report. He

noted N.W.'s personality disorder affected her ability to abide by certain

restrictions imposed on her. He opined N.W. was "quite far away from making

an actual start" of addressing her psychological issues.

      Dr. Dyer also testified regarding the "tremendous risk" for future

"adverse psychological consequences" in "[c]hildren who are exposed to

domestic violence." He described the differing serious impacts suffered by


                                                                           A-0853-18T2
                                       14
boys and girls exposed to domestic violence. Although Dr. Dyer noted Liam's

positive connection to N.W., he distinguished "attachment" from mere positive

connection, describing attachment as occurring where the child can confidently

rely on their caregiver for protection, nurturance, and structure. He concluded

neither child is securely attached to N.W.

      In stark contrast, Dr. Dyer testified both children were securely attached

to their paternal grandmother. He described Liam as focused, happy, and

enthusiastic when under the care of his paternal grandmother. He opined that

under the circumstances, including placement with the paternal grandmother

for approximately one year, and N.W.'s limited contact with the children

during that period, "it is very highly likely that the paternal grandmother . . . is

[Liam's] central parental love object and attachment figure." He testified the re

is some possibility that if Liam were removed from his paternal grandmother

he would suffer negative consequences in the form of low self-esteem, lack of

basic trust, and the incapacity to attach to a new caregiver. If Liam were

transferred to N.W.'s custody and she became overwhelmed, involved in a

dysfunctional romantic relationship, or unavailable due to depression or

substance abuse, disruption of the attachment to his parental grandmother

would have serious long-term effects. He further opined Maddie would


                                                                            A-0853-18T2
                                        15
likewise suffer if removed after gaining the ability to attach to the parental

grandmother. Dr. Dyer believed it was in the best interests of the children to

remain under the care of their parental grandmother.

      On cross-examination, Dr. Dyer acknowledged N.W. was receiving

services at Spring House and reportedly doing well in that environment. He

noted, however, Spring House is a very structured program that closely

monitors residents. Dr. Dyer expressed reservations about N.W.'s ability to

remain sober after leaving the halfway house and living in an environment

where she would be free to meet with people of her choosing and burdened by

employment and child care responsibilities. His concerns took into account

N.W.'s long and consistent drug use and relapse after inpatient treatment.

      Dr. Dyer also considered the fact N.W. had only been sober since

January 2018 and had not previously remained sober for any sustained period

except while in a controlled environment at an inpatient facility or halfway

house. He noted N.W. had used drugs consistently since she was fifteen years

old. Dr. Dyer concluded there was significant potential for relapse. Dr. Dyer

opined N.W. would have to be sober for two to three years before she could be

entrusted to care for her children. He explained recovery is longer for long -

term addicts.


                                                                          A-0853-18T2
                                       16
      The trial court found Dr. Dyer's testimony credible, believable, and

reasonable in light of the other evidence, including the exhibits, court r ecords,

and the testimony of the other witnesses. The court noted Dr. Dyer testified in

a calm and direct manner, was not evasive, and answered questions without

hesitation. He maintained direct eye contact with examiners. The court found

his testimony was consistent with the other evidence and testimony.

      N.W. testified she loved her children and was determined to care for

them in a safe and secure manner. Although she did not fully engage in the

services previously offered by the Division, she said she was now fully

engaged in all recommended services. She expressed an intention to complete

her substance abuse treatment program and participate in an aftercare program,

including a Mommy and Me program. She also planned to secure employment

and safe housing. She stated Spring House would allow her to reside there

until those goals were met and would continue to provide support even after

she completed its program.

      N.W. testified her abuse of prescription drugs evolved into using heroin

following Liam's removal in September 2016. She admitted she did not

receive prenatal care and continued to use heroin and overdosed while

pregnant with Maddie. She knew caring for a toddler and an infant could be


                                                                          A-0853-18T2
                                       17
stressful but was willing to accept the challenge. She understood her children

were removed because of her drug use and she could not care for her children

if she continued using drugs. N.W. recognized she was accountable for her

past behavior and that remaining drug free is a day-to-day process. She

claimed she was now a different person. On cross-examination, however,

N.W. acknowledged she relapsed in the past after inpatient treatment and

follow-up care, including using heroin after relapsing in March 2017.

      N.W. also acknowledged she did not keep in contact with the Division

and wanted to avoid it. She conceded she had not lived independently or

soberly for a sustained period except while residing at an inpatient treatment

facility or a halfway house. N.W. agreed Spring House was very structured.

She was closely monitored, drug tested, and escorted when she left the

premises.

      N.W. further acknowledged Liam was in the Division's care and custody

since August 2016. She understood her children need permanence and

structure. She recognized she led an unstable life until January 2018,

including periods when she was unemployed and homeless.

      The trial court found N.W. credible, but considered her biased due to her

desire to be reunited with her children. The court found N.W. was candid as to


                                                                         A-0853-18T2
                                      18
her drug use, homelessness, and the fact she harmed Maddie by using drugs

while she was pregnant. The court found N.W. sincere in her testimony of her

commitment to remain drug free.

        The trial court afforded the parties the opportunity to submit proposed

findings of fact and conclusions of law. N.W. argued termination of her

parental rights was not in the best interest of her children given the positive

progress she made in her substance abuse treatment and her commitment to

caring for her children. She contended the children's best interests would be

served by referring her to a Mommy and Me program, thereby affording time

to resolve any remaining substance abuse issues. The Law Guardian joined in

the Division's position that termination was appropriate and any further delay

in the permanent placement of Liam and Maddie would only exacerbate the

harm.

        On October 5, 2018, the trial court issued its decision terminating N.W.'s

parental rights to Liam and Maddie. The trial court concluded the Division

proved all four prongs of N.J.S.A. 30:4C-15.1(a) by clear and convincing

evidence. This appeal followed. N.W. raises the following arguments:

              THE TRIAL COURT INCORRECTLY APPLIED
              THE LEGAL PRINCIPLES GOVERNING
              TERMINATION OF PARENTAL RIGHTS
              MATTERS TO THE FACTS. THE RECORD DOES

                                                                          A-0853-18T2
                                        19
            NOT SUPPORT THOSE VERY PRECISE
            STANDARDS AND THEREFORE TERMINATION
            OF N.W.'S RIGHTS SHOULD BE REVERSED.

                  I.   THE TRIAL COURT ERRED IN
                  CONCLUDING THAT N.W. HARMED HER
                  CHILDREN BY FAILING TO REMEDIATE
                  HER PERCEIVED PARENTING DEFICITS IN
                  A TIMELY MANNER.

                  II. THE TRIAL COURT ERRED IN
                  CONCLUDING THAT N.W. WAS
                  UNWILLING OR UNABLE TO ELIMINATE
                  ANY PERCEIVED HARM TO HER
                  CHILDREN WITHIN THE REQUIRE[D]
                  TIME CONSTRAINTS.

                  III. THE TRIAL COURT ERRED IN
                  CONCLUDING [THE DIVISION] MET ITS
                  LEGAL OBLIGATION TO MAKE
                  REASONABLE EFFORTS TO PROVIDE N.W.
                  WITH SERVICES AND TO STRIVE TO
                  OVERCOME BARRIERS TO HER
                  PARTICIPATION IN THOSE SERVICES.

                  IV. THE TRIAL COURT ERRED IN
                  CONCLUDING THAT TERMINATION OF
                  N.W.'S PARENTAL RIGHTS IS IN THE
                  CHILDREN'S BEST INTERESTS.

                                       II.

      We exercise limited review of a decision terminating parental rights. N.J.

Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552 (2014). In such cases,

we will generally uphold the trial court's findings, so long as they are supported


                                                                         A-0853-18T2
                                       20
by "adequate, substantial, and credible evidence." Ibid. (citing N.J. Div. of

Youth & Family Servs. v. E.P., 196 N.J. 88, 108 (2008)). We give substantial

deference to the family court judge's special expertise and opportunity to

observe the witnesses firsthand and evaluate their credibility. Id. at 552-53.

Thus, a termination decision should only be reversed or altered on appeal if the

trial court's findings were "so wholly unsupportable as to result in a denial of

justice." N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 511 (2004)

(quoting In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002)). Even where

a parent alleges "error in the trial judge's evaluation of the underlying facts and

the implications to be drawn therefrom," N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 279 (2007) (quoting In re Guardianship of J.T., 269 N.J.

Super. 172, 189 (App. Div. 1993)), deference must be afforded unless the judge

"went so wide of the mark that a mistake must have been made." Ibid. (quoting

C.B. Snyder Realty, Inc. v. BMW of N. Am. Inc., 233 N.J. Super. 65, 69 (App.

Div. 1989)). However, we accord no special deference to the Family judge's

interpretation of the law and the legal consequences that flow from established

facts. N.J. Div. of Youth & Family Servs. v. I.S., 202 N.J. 145, 183 (2010).




                                                                          A-0853-18T2
                                       21
      N.W. argues the Division failed to establish the required elements to

succeed in a termination proceeding. To obtain termination of parental rights,

the Division must satisfy all four prongs of the following test:

            (1) The child's safety, health or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The Division has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

      The four prongs of the best interests standard "are not discrete and

separate; they relate to and overlap with one another to provide a comprehensive

standard that identifies a child's best interests." N.J. Div. of Child Prot. &

Permanency v. R.L.M., 236 N.J. 123, 145 (2018) (quoting In re Guardianship of


                                                                        A-0853-18T2
                                        22
K.H.O., 161 N.J. 337, 348 (1999)). Each prong is "extremely fact sensitive and

require[s] particularized evidence" addressing "the specific circumstances in the

given case." R.G., 217 N.J. at 554 (quoting M.M., 189 N.J. at 281). The

Division must prove all four prongs by clear and convincing evidence. Ibid.

      The first prong of the best interest test requires the judge to determine

whether "the child's safety, health, or development has been or will continue to

be endangered by the parental relationship." N.J.S.A. 30:4C-15.1(a). "Harm,

in this context, involves the endangerment of the child's health and development

resulting from the parental relationship." P.P., 180 N.J. at 506 (quoting K.H.O.,

161 N.J. at 348). The analysis does not "concentrate on a single or isolated harm

or past harm," but rather focuses on "the effect of harms" arising over time.

K.H.O., 161 N.J. at 348. Of concern is both actual harm to the children and the

risk of future harm. See In re Guardianship of DMH, 161 N.J. 365, 383 (1999)

("Courts need not wait to act until a child is actually irreparably impaired by

parental inattention or neglect."). Further, the harm need not be physical;

emotional or psychological harm may suffice. In re Guardianship of K.L.F., 129

N.J. 32, 43-44 (1992) (citing In re Guardianship of J.C., 129 N.J. 1, 18 (1992)).

      Maddie was clearly harmed by N.W.'s heroin addiction. As recognized

by the Court in K.H.O.:


                                                                        A-0853-18T2
                                      23
            [A] child born addicted to drugs and suffering from
            the symptoms of drug withdrawal as a result of her
            mother's substance abuse during pregnancy has been
            harmed by her mother and that harm endangers the
            child's health and development. That determination
            satisfies the first prong of the best interest standard.

            [161 N.J. at 349 (citing N.J.S.A. 30:4C-15.1(a)(1)).]

      The trial court found N.W. endangered the health, safety, and

development of her children and was not presently able to safely care for them.

Since the Division became involved, N.W. has been arrested and jailed,

overdosed on drugs while pregnant, remained in a toxic relationship with S.M.,

been homeless for extended periods, remained unemployed, missed numerous

treatment appointments, avoided contact with the Division, violated the SPP,

and relapsed after completing an inpatient treatment program. Maddie was

born addicted to heroin.

      The evidence also demonstrates the potential for future harm. Althou gh

N.W. made progress by achieving sobriety at Spring House, discharge from

that program will not occur until she secures employment and suitable

housing. N.W. never lived independently and soberly for a significant period

prior to enrolling in Spring House. Placing the children in N.W's care would

create the risk of the children being removed a second time due to the stress of

living independently, working, and caring for two young children, which

                                                                        A-0853-18T2
                                       24
creates the potential for relapse, inability to maintain a safe and stable

residence, resumption of her relationship with S.M., and other behaviors

associated with her antisocial tendencies. The record contains substantial

support for the trial court's conclusion the Division satisfied prong one.

      "The second prong of the statutory standard relates to parental unfitness."

K.H.O., 161 N.J. at 352. It "is aimed at 'determining whether the parent has

cured and overcome the initial harm that endangered the health, safety, or

welfare of the child, and is able to continue a parental relationship without

recurrent harm to the child.'" N.J. Div. of Youth & Family Servs. v. F.H., 389

N.J. Super. 576, 617 (App. Div. 2007) (quoting K.H.O., 161 N.J. at 348). As

noted in K.H.O.:

            Because a child born drug addicted and suffering from
            withdrawal symptoms has been endangered, and
            because in many cases the parent herself cannot help
            in her child's care or cure, the second element of the
            best interests standard must focus on the measures
            taken by the parent after the child's birth to maintain
            the parent-child relationship and to foster an
            environment leading to normal child development. . . .
            Thus, the second prong may be met by indications of
            parental dereliction and irresponsibility, such as the
            parent's continued or recurrent drug abuse, the
            inability to provide a stable and protective home, the
            withholding of parental attention and care, and the
            diversion of family resources in order to support a
            drug habit, with the resultant neglect and lack of
            nurture for the child.

                                                                             A-0853-18T2
                                       25
              [161 N.J. at 352-53.]

Ultimately, "parental fitness is the key to determining the best interests of the

child." Id. at 348 (citing In re Adoption of Children by L.A.S., 134 N.J. 127,

139 (1993)). The Division may satisfy this prong by demonstrating the paren t's

inability or unwillingness to resolve issues that are detrimental to the child. N.J.

Div. of Youth & Family Servs. v. B.G.S., 291 N.J. Super. 582, 592 (App. Div.

1996).

      Although N.W.'s argument directs our attention to the qualifications of

Dr. Dyer, we construe it as an attack on the trial court's finding that the Division

satisfied the second prong of the analysis as it relates to N.W.'s ability to

overcome the initial harm that endangered the children and prevent its

reoccurrence.    N.W. stipulated to Dr. Dyer's qualifications as an expert in

psychology.     She nevertheless attacks the reliability of Dr. Dyer's opinion

regarding her potential for relapse. She asserts he lacks professional expertise

with respect to the intersection of addiction and mental illness and is unfamiliar

with the American Society of Addiction Medicine. We are unpersuaded by this

argument.

      "[O]pioid dependence is a chronic relapsing disorder" with no known

cure. Jacinta O'Shea and Jan Melichar, Opioid Dependence, Nat'l Insts. of


                                                                           A-0853-18T2
                                        26
Health, www.ncbi.nlm.nih.gov/pmc/articles/PMC2907824/ (last visited June

14, 2019).    "[R]elapse is a predictable part of recovery" that "must be

addressed." Manual for Operation of Adult Drug Courts in New Jersey, at 43

(July 2002), available at https://njcourts.gov/courts/assets/criminal/dctman.pdf.

(Drug Court Manual). Those suffering from substance abuse often "experience

relapse, and 'repeated treatments become necessary to increase the intervals

between and diminish' the severity of relapses until abstinence is achieved."

Ellen M. Weber, Bridging the Barriers: Pub. Health Strategies for Expanding

Drug Treatment in Cmtys., 57 Rutgers L. Rev. 631, 639 (2005) (quoting Alan I.

Leshner, Addiction is a Brain Disease, Issues in Sci. and Tech. 75, 76-77 (Spring

2001)).   Indeed, Drug Court participants, who are subject to "intensive

supervision, frequent drug testing, and regular court appearances, combined

with treatment and recovery services," State v. Meyer, 192 N.J. 412, 429 (2007)

(citing Drug Court Manual, at 3-4), commonly relapse despite the threat of

immediate jail sanctions for a positive drug screen, Drug Court Manual, at 43.

As a result, Phase III of the Drug Court program focuses upon relapse

prevention. Id. at 40.

      Opioid use disorder in remission in a controlled environment is a well-

recognized concept and diagnosis. Diagnostic and Statistical Manual of Mental


                                                                        A-0853-18T2
                                      27
Disorders (5th ed. 2013) (ICD-9-CM code 304.00 (severe opioid use disorder in

early remission in a controlled environment)). See also Int'l Classification of

Diseases and Health Related Problems (ICD-10) (10th rev. 1994), Code F11.21.

Relapse is common upon release from a controlled environment where access to

opioids is restricted.   For severe relapsing opioid dependence, long-term

maintenance using an oral opioid agonist such as methadone or buprenorphine

combined with ongoing counseling and support is preferred. The Merck Manual

of Diagnosis and Therapy, 3246-47 (2nd ed. 2018).

      As a licensed clinical psychologist, Dr. Dyer is qualified to diagnose N.W.

with opioid dependence, in early remission. His conclusion that N.W. faces the

risk of relapse after exiting a controlled environment is supported by substantial

credible evidence in the record. The potential for relapse despite treatment and

aftercare poses a palpable risk N.W. will be unable to overcome or remove the

harm her addiction and relationship choices present. Her long term, severe

abuse of drugs, beginning at age fifteen, which escalated to heroin addiction

while pregnant, from which she is only in the early stages of recovery, makes it

likely she will encounter difficulties remaining sober when not in a controlled

environment. The record bespeaks that risk. N.W. previously relapsed after

completing a twenty-eight-day inpatient program. The record reveals the harm


                                                                         A-0853-18T2
                                       28
to the children is likely to continue if N.W. becomes their caretaker. That risk

will continue into the foreseeable future.       Thus, the trial court correctly

determined the Division satisfied prong two.

      To satisfy the third prong, the Division must prove it made "diligent

efforts to reunite the family." K.H.O., 161 N.J. at 354.             The analysis

"contemplates efforts that focus on reunification of the parent with the child and

assistance to the parent to correct and overcome those circumstances that

necessitated the placement of the child into foster care." Ibid. "[T]he statutory

definition of 'diligent efforts' is 'reasonable attempts by an agency authorized by

the [D]ivision to assist the parents in remedying the circumstances and

conditions that led to the placement of the child and in reinforcing the family

structure.'" I.S., 202 N.J. at 176 (quoting DMH, 161 N.J. at 386).

      N.W. contends the Division failed to refer her for treatment when

funding for a program she was attending ran out in November 2017. The

record shows otherwise. A Division worker promptly provided N.W. with the

names of three other treatment facilities. Multiple attempts to follow-up from

November 22, 2017 to January 23, 2018, were unsuccessful. N.W. refused to

engage with the Division until January 27, 2018. In addition, N.W.'s persistent




                                                                          A-0853-18T2
                                       29
failure to complete the services provided by the Division resulted in her

termination from various programs.

      The Division routinely offered services to N.W. to address her needs.

By any measure, the Division made reasonable efforts to provide services to

N.W. to correct the behaviors that led to removal. The record likewise

demonstrates the Division considered alternatives to termination of pa rental

rights, such as kinship legal guardianship, prior to determining termination

was appropriate. Thus, the trial court correctly determined the Division

satisfied prong three.

      Lastly, the Division must demonstrate "that termination of parental rights

will not do more harm than good to the child." K.H.O., 161 N.J. at 354-55

(citing N.J.S.A. 30:4C-15.1(a)(4)). However, the Division need not "show[] that

no harm will befall the child as a result of the severing of biological ties." Id.

at 355. Instead, the issue "is whether, after considering and balancing the two

relationships, the child will suffer a greater harm from the termination of ties

with her natural parents than from the permanent disruption of her relationship

with her foster parents." Ibid. To satisfy this prong of the analysis, the Division

must "offer testimony of a 'well-qualified expert who has had full opportunity

to make a comprehensive, objective, and informed evaluation' of the child's


                                                                          A-0853-18T2
                                       30
relationship with both the natural parents and the foster parents." N.J. Div. of

Youth & Family Servs. v. A.R., 405 N.J. Super. 418, 442 (App. Div. 2009)

(quoting M.M., 189 N.J. at 281).

      Dr. Dyer determined Liam has a stronger attachment to his paternal

grandmother than to N.W. and that the paternal grandmother is Liam's "central

parental love object and attachment figure." Dr. Dyer found Maddie was too

young to develop a specific attachment to either parent or the paternal

grandmother. Those findings are unsurprising. Liam was removed from

N.W.'s care when he was five months old. Maddie was less than a year old at

trial. She was removed from N.W. a few days after birth and has never lived

with her. Moreover, N.W.'s participation in supervised visits with her children

was sporadic with many scheduled visits cancelled due to N.W.'s absence.

      Dr. Dyer concluded Liam "would display a severe short-term reaction of

the stress and disorientation" if "removed from his paternal grandmother and

placed with a well-functioning caretaker." He would also "be placed at some

risk of developing longer-term problems including impaired self-esteem,

impaired basic trust, and an impaired capacity to attach." If he were "placed

with a dysfunctional caretaker who suffered from conditions such as

depression, personality problems, or drug abuse, then there would be a much


                                                                          A-0853-18T2
                                      31
greater likelihood of longer-term negative effects due to severing him from his

present attachment figure."

      Dr. Dyer concluded the children are happy, secure, and enthusiastic with

their paternal grandmother, who is "totally committed to the welfare of her

grandchildren." They appear to be thriving in her care. Dr. Dyer

recommended adoption of both children by the paternal grandmother. The

record amply supports the determination that termination of N.W.'s parental

rights will not do more harm than good. The trial court correctly determined

the Division satisfied prong four.

      Any issues raised but not otherwise addressed lack sufficient merit to

warrant discussion in our opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-0853-18T2
                                      32